EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Sam Fares on 06/02/2022.
The application has been amended as follows: 
This listing of claims will replace all prior versions, and listings, of claims in the application:

1.	(Currently Amended) A surgical system for applying an energy applicator to a target tissue, the energy applicator extending from a surgical instrument, the surgical system comprising:
a sensor to measure external forces and torques placed on the surgical instrument;
a surgical manipulator configured to move the energy applicator
at least one controller configured to:
control operation of the surgical manipulator in a semi-autonomous mode to advance the energy applicator along a tool path;
control operation of the surgical manipulator in a manual mode to advance the energy applicator in response to the external forces and torques placed on the surgical instrument;
model the surgical instrument and the energy applicator as a virtual rigid body having a virtual mass;
determine a constraining force that is configured to constrain movement of the energy applicator, and to determine the constraining force, the at least one controller is configured to determine an impulse that is to be applied to the virtual rigid body in a direction,  determine a scalar force along the direction in which the impulse is to be applied to the virtual rigid body,  and convert the scalar force to the constraining force to be applied to the virtual rigid body;

determine total forces and torques based on the external forces and torques and the constraining force
advance the energy applicator in one, or both of, the semi-autonomous mode and the manual mode based on the total forces and torques.

2.	(Cancelled)

3.	(Currently Amended) The surgical system of claim 1[[2]], wherein the at least one controller is configured to determine instrument forces and torques to apply to the virtual rigid body to move the energy applicator along the tool path in the semi-autonomous mode.

4.	(Original) The surgical system of claim 3, wherein the at least one controller is configured to set the instrument forces and torques to zero in the manual mode.   

5.	(Currently Amended) The surgical system of claim 1, wherein movement of the energy applicator in the manual mode is constrained by a virtual boundary, and wherein the constraining force comprises a boundary constraining force. 


6.	(Currently Amended) The surgical system of claim 1, wherein the constraining force comprises a workspace constraining force. 


7.	(Currently Amended) The surgical system of claim 1, wherein the constraining force comprises a joint limit constraining force. 


8.	(Currently Amended) The surgical system of claim 1, wherein the constraining force comprises an interference angle constraining force. 




9.	(Currently Amended) The surgical system of claim 1[[8]], wherein the at least one controller is configured to calculate the constraining force

10.	(Original) The surgical system of claim 1, wherein the at least one controller is configured to advance the surgical instrument in the manual mode based on a commanded pose and a commanded velocity for the energy applicator.

11.	(Currently Amended) A method of operating a surgical system for applying an energy applicator to a target tissue, the energy applicator extending from a surgical instrument, the surgical system comprising a sensor for measuring external forces and torques placed on the surgical instrument, a surgical manipulator configured for moving the energy applicatorconfigured to control operation of the surgical manipulator in a semi-autonomous mode to advance the energy applicator along a tool path, and to control operation of the surgical manipulator in a manual mode to advance the energy applicator in response to the external forces and torques placed on the surgical instrument, the method comprising:
modeling, with the at least one controller, the surgical instrument and the energy applicator as a virtual rigid body having a virtual mass;
determining, with the at least one controller, a constraining force for constraining movement of the energy applicator, and determining the constraining force comprises determining an impulse that is to be applied to the virtual rigid body in a direction,  determining a scalar force along the direction in which the impulse is to be applied to the virtual rigid body,  and converting the scalar force to the constraining force to be applied to the virtual rigid body;

determining, with the at least one controller, total forces and torques based on the external forces and torques and the constraining force
advancing, with the at least one controller, the energy applicator in one, or both of, the semi-autonomous mode and the manual mode based on the total forces and torques.

12.	(Cancelled) 

13.	(Currently Amended) The method of claim 11[[12]], further comprising the at least one controller determining instrument forces and torques for applying to the virtual rigid body for moving the energy applicator along the tool path in the semi-autonomous mode.

14.	(Original) The method of claim 13, further comprising the at least one controller setting the instrument forces and torques to zero in the manual mode.

15.	(Currently Amended) The method of claim 11, comprising constraining movement of the energy applicator in the manual mode with a virtual boundary, and wherein determining the constraining force comprises determining a boundary constraining force. 


16.	(Currently Amended) The method of claim 11, wherein determining the constraining force comprises determining a workspace constraining force. 


17.	(Currently Amended) The method of claim 11, wherein determining the constraining force comprises determining a joint limit constraining force.


18.	(Currently Amended) The method of claim 11, wherein determining the constraining force comprises determining an interference angle constraining force.




19.	(Currently Amended) The method of claim 11[[18]], further comprising the at least one controller calculating the constraining force

20.	(Original) The method of claim 11, further comprising the at least one controller advancing the surgical instrument in the manual mode based on a commanded pose and a commanded velocity for the energy applicator.




Reasons for Allowance

The following is an examiner’s statement of reasons for allowance. The prior art of record does not teach or render obvious the following amended limitations of claim 1.
The closest prior art is Bander et al. disclose a method computing contact forces between two rigid bodies, where the method is based on a constrained-based approach and is able to handle collisions and resting contacts between rigid bodies, wherein the method works by iteratively computing impulses, where the equations to determine these impulses are simple and no numerical integration has to be done to compute the resulting velocities. Wang et al. disclose Impulse-Based Rendering Methods for Haptic Simulation of Bone-Burring, where the system uses an impulse-based dynamics to simulate the contact forces. An online rendering of reconstructed bone models during virtual surgery, and force  evaluation computes the feedback forces according to the contact points determined by the contact query module, where the contact forces were computed using the penalty-based and constraint-based method. And Hennekens et al. disclose a continuous impulse force controller,  where the controller generates passive impulsive forces throughout users’ motion into the forbidden region, and these impulsive forces annihilate users’ velocity into the forbidden region.
Bander, Hennekens and Wang separately and combined do not teach “ A surgical system for applying an energy applicator to a target tissue, the energy applicator extending from a surgical instrument, the surgical system comprising: a sensor to measure external forces and torques placed on the surgical instrument; a surgical manipulator configured to move the energy applicator; and at least one controller configured to: control operation of the surgical manipulator in a semi-autonomous mode to advance the energy applicator along a tool path;
control operation of the surgical manipulator in a manual mode to advance the energy applicator in response to the external forces and torques placed on the surgical instrument;
model the surgical instrument and the energy applicator as a virtual rigid body having a virtual mass;
determine a constraining force that is configured to constrain movement of the energy applicator, and to determine the constraining force, the at least one controller is configured to determine an impulse that is to be applied to the virtual rigid body in a direction,  determine a scalar force along the direction in which the impulse is to be applied to the virtual rigid body,  and convert the scalar force to the constraining force to be applied to the virtual rigid body;
determine total forces and torques based on the external forces and torques and the constraining forces; and advance the energy applicator in one, or both of, the semi-autonomous mode and the manual mode based on the total forces and torques.” as recited in claim 1. The combination of the claimed limitations are novel and found to be allowable over the prior art. The cited references taken singly or in combination do not anticipate or make oblivious the Applicant's claimed invention. 
Independent claim 11 recites limitations similar to those indicated above for claim 1 and are considered allowable for the same reasons. The dependent claims 3-10 and 13-20 are allowable for depending upon allowable claims 1 and 11. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHID BENDIDI whose telephone number is (571)272-4896. The examiner can normally be reached W-F 8-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHID BENDIDI/Primary Examiner, Art Unit 3667